          Case 1:18-cr-00263-ER Document 71 Filed 04/17/20 Page 1 of 1




                         Law Offices of Donald Yannella, P.C.
                                     Member of NY & NJ Bars
                                      Tel: (212) 226-2883
                                      Fax: (646) 430-8379
                               Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100                                               233 Broadway, Suite 2370
River Edge, NJ 07661                                                         New York, NY 10279
                                                                              (Preferred mailing address)




                                                             April 15, 2020

Hon. Edgardo Ramos                         Sentencing is adjourned to September 10, 2020, at 11:00 AM.
Thurgood Marshall United States Courthouse The proposed PSR disclosure deadlines are approved.
40 Centre Street                           SO ORDERED.
New York, NY 10007

       Re:     United States v. Lorenzo Babrow
               18 Cr. 263 (ER)                                                  4/17/2020

Dear Judge Ramos:

      Louis Freeman and I are counsel for Lorenzo Babrow, who is detained at the
Metropolitan Correction Center.

        We                                         sentencing hearing, currently scheduled for
June 5, 2020, be adjourned for approximately ninety days, to the week of September 8 through
September 11, 2020. In keeping with that schedule, we request that the first PSR disclosure be
due on July 27, 2020, and the final disclosure be due on August 21, 2020.

        Legal visiting is suspended at the MCC due to the COVID-19 pandemic. With Mr.
                     declined to conduct the Presentence interview remotely. Due to the
seriousness of the charges and certain mitigating factors, the defense prefers to have an in-person
interview.

       Assistant United States Attorneys Jessica Feinstein, Margaret Graham, and Chris DiMase
inform us that the Government consents to this request.


                                             Sincerely,

                                             /s/

                                             Donald J. Yannella, Esq.

cc. US Probation Officer Meghan Biggs
